

113 SRES 337 ATS: Expressing support for the designation of January 28, 2014, as “National Data Privacy Day”.
U.S. Senate
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 337IN THE SENATE OF THE UNITED STATESJanuary 27, 2014Mr. Rockefeller (for himself, Mr. Thune, Mr. Udall of New Mexico, Mr. Markey, Mr. Leahy, Ms. Klobuchar, Mr. Blumenthal, Mrs. Feinstein, Mr. Pryor, and Mr. Nelson) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of January 28, 2014, as National Data Privacy Day.Whereas new and innovative technologies enhance our lives
			 by increasing our ability to communicate, learn, share, and produce;Whereas integration of new and innovative technologies
			 into our everyday lives has the potential to compromise the privacy of individuals if appropriate protection is not taken;Whereas there is opportunity for governments, corporations, and civil society to work together to protect the privacy of individuals;Whereas many individuals and companies are not fully aware of the
			 risks to the privacy of individuals posed by new and innovative
			 technologies, of data protection and privacy laws, or of the specific steps
			 they can take to protect the privacy of individuals;Whereas National Data Privacy Day
			 constitutes a nationwide effort to educate
			 and raise awareness about respecting privacy, safeguarding data, and enabling trust;Whereas the annual recognition of National
			 Data Privacy Day by Congress would encourage more people nationwide to
			 be aware of data privacy and to take all necessary steps to prevent data loss
			 and respect privacy;Whereas government officials and agencies, as well as representatives of
			 businesses and nonprofit organizations, privacy professionals, academic
			 communities, legal scholars, educators, and others with an interest in data
			 privacy are working together on January 28, 2014, to educate and raise
			 awareness about data privacy and about protecting the privacy of individuals;Whereas on January 28, 2014, privacy professionals and
			 educators are being encouraged to discuss data privacy and security; andWhereas January 28, 2014, would be an appropriate day to
			 designate as National Data Privacy Day: Now, therefore, be
			 itThat the Senate—(1)supports the
			 designation of January 28, 2014, as National Data Privacy
			 Day;(2)encourages State
			 and local governments to observe the day with appropriate activities and
			 initiatives that raise awareness about data privacy and security;(3)encourages
			 privacy professionals and educators to discuss data privacy and security;(4)encourages
			 corporations, governments, and other relevant organizations to take steps to protect the privacy and security of individuals and to promote trust in
			 technologies;(5)encourages
			 individuals across the United States to learn about data privacy and the
			 specific steps they can take to protect the privacy of information
			 they possess about themselves and others; and(6)encourages
			 everyone to respect privacy, safeguard data they possess, and enable
			 trust.